 

Exhibit 10.20

 



WL Ross Sponsor LLC

c/o WL Ross & Co. LLC

1166 Avenue of the Americas

New York, NY 10036

 

March 26, 2015

WL Ross Holding Corp.

c/o WL Ross & Co. LLC

1166 Avenue of the Americas

New York, NY 10036

 

              Re: Waiver under Administrative Services Agreement

 

Gentlemen:

 

We refer to the Administrative Services Agreement by and between us and the
Company dated June 5, 2014 (the “Agreement”).

 

We hereby irrevocably and unconditionally waive the $10,000 per month payment
obligations (the “Administrative Fee”) of WL Ross Holding Corp. (the “Company”)
that is payable to our affiliate, WL Ross & Co. LLC, for the period beginning on
January 1, 2015 and ending on December 31, 2015 (the “Waiver Period”) under the
Agreement. Following the Waiver Period, the Company shall continue to be
obligated to pay the Administrative Fee under the Agreement to WL Ross & Co.
LLC.

 

Other than the foregoing waiver expressed in this letter, the Agreement shall
remain unchanged and in full force and effect.

 

 

[Signature page follows]

 

1

 

 

 

Very truly yours,

 

WL ROSS SPONSOR LLC

By: WL ROSS GROUP, L.P., its Managing Member

By: El Vedado, LLC, its General Partner

     

/s/ Wilbur L. Ross, Jr.

 

      Name: Wilbur L. Ross, Jr.       Title: Manager  

 

 

AGREED TO AND ACCEPTED BY:

 

  WL ROSS HOLDING CORP.         By: /s/ Wilbur L. Ross, Jr.      Name: Wilbur L.
Ross, Jr.    

Title: Chairman and

Chief Executive Officer

 



2

 